Citation Nr: 1202681	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left wrist dislocation.

2.  Entitlement to service connection for residuals of a left elbow fracture.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine.

6.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

7.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

8.  Entitlement to an initial compensable rating for dysrhythmia.

9.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from January 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that in October 2008, the Veteran submitted a VA Form 9 (Appeal to Board of Veterans Appeals) in which he timely requested a hearing before a Veterans Law Judge sitting at the RO.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2011).  Upon receipt of this request, the RO sent the Veteran a letter informing him that he had the option to choose a videoconference hearing, rather than an in-person hearing, in order to speed up his request but informing him that "Your name will stay on the list unless you ask us to withdraw your travel section hearing."  In response to this correspondence, the Veteran submitted a second VA Form 9 on which he again indicated that he desired an hearing before a Veterans Law Judge sitting at the RO.  Curiously, the RO subsequently scheduled the Veteran for a videoconference hearing, of which the Veteran was notified in April 2011.  

Of record is a Report of Contact, dated in April 2011, in which a VA employee noted that the Veteran had telephoned to say that he would like to cancel his hearing and his appeal.  However, a telephone contact does not amount to a valid request for withdrawal of an appeal by a claimant.  (The provisions of 38 C.F.R. § 20.204 require that a withdrawal be in writing.)  Further, although the Veteran's telephone call was taken as a cancellation of his hearing, and while the Veteran did not appear for the May 2011 hearing, it should be pointed out that the Veteran never requested a videoconference hearing, but instead indicated on multiple occasions, including when specifically asked by the RO, that he desired an in-person Board hearing before a Veterans Law Judge sitting at the RO.  

The Board cannot accept a report of telephone contact as a withdrawal of the appeal, and the Board likewise finds that the report of contact does not suffice as a withdrawal of the hearing request.  As noted above, the Veteran never asked for, or agreed to, the videoconference hearing.  Therefore, any cancellation of such a hearing or failure to appear for such a hearing does not obviate the need to schedule the Veteran for the kind of hearing he requested, namely a hearing before a member of the Board sitting at the RO.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2011).  The case is therefore remanded to the Detroit RO so that it may schedule such a hearing.  

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a hearing before a member of the Board sitting at the Detroit RO.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and give the Veteran and his representative opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


